The county court ordered the sale of the real estate of the defendant in error, a minor, for the purpose of providing funds for the education and maintenance of the minor, and for the best interests of his estate. The sale was made and reported to the county court, who found that the purchase price was inadequate, and refused to confirm the sale. The purchaser, the plaintiff in error, appealed to the district court, where evidence was heard relative to the value of the land, and the district court found that the purchase price was inadequate, and concurred with the county court in refusing to confirm the sale. The case is brought here, and the only error assigned is that the court erred in finding that the purchase price was inadequate.
In the matter of confirming the sale of the lands of a minor, it is manifest that the trial court should be permitted to exercise *Page 728 
a reasonable discretion; and where there is evidence, as there is in this case, tending to support the conclusion of the trial court that the purchase price is inadequate, this court will not disturb the finding. In re Guardianship of Ephriam Billy,ante, 124 P. 608.
The judgment of the district court should be affirmed.
By the Court: It is so ordered.